COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


JAMES J. RIXNER
                                                                MEMORANDUM OPINION*
v.     Record No. 0931-06-2                                         PER CURIAM
                                                                   AUGUST 15, 2006
RICHMOND (CITY OF) FIRE DEPARTMENT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellant.

                 (Angela C. Fleming; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellee.


       James J. Rixner appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove the communication of an occupational disease on August 5, 2003. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Rixner v. Richmond (City of) Fire Department, VWC File No. 215-42-36 (Mar. 15, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.